Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 20 June 2022, in which claim 21 has been amended, and new claims 27-34 have been added, is acknowledged.
Claims 21-34 are pending in the instant application.
 	Claims 21-34 are being examined herewith.
Response to arguments of 20 June 2022
In view of Applicant’s amendment of 20 June 2022, the objection to claim 21 is herein withdrawn. The claim language has been clarified.
In view of Applicant’s amendment of 20 June 2022, the rejection of claims 21-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed method of decreasing/reducing serum anti-dsDNA antibody levels in in a subject suffering from lupus, is herein withdrawn. Applicant has amended claim 21 to recite lupus characterized by the presence of anti-dsDNA antibodies.
 	Applicant’s arguments (Remarks of 20 June 2022, pages 5-9) against the rejection of claims 21-26 under 35 U.S.C. 103 over Ruiz, in view of Liang, have been considered.
 	The Declaration under 37 C.F.R. 1.32, signed by attorney Sheehan, submitted on 20 June 2022 has been considered. Attorney Sheehan submits copies of two references, Rovin (2016) and Wallace (2017).
	Applicant argues (page 8) that both Rovin and Wallace, which are clinical studies, show that, as of the application's filing date, inhibition of IL-6 had been shown not to be an effective treatment for lupus in human patients. 
Applicant argues (page 8, 3rd paragraph) that Wallace states that inhibition of IL-6 was not significantly different from placebo for the primary efficacy end point in patients with SLE (Abstract). 
Applicant argues (page 8, 4th paragraph) that Rovin and Wallace demonstrate that inhibition of IL-6 is not an effective treatment for lupus; a skilled person would therefore not have been motivated by the preclinical findings of Liang, which preceded the more definitive, clinical studies of Rovin and Wallace, to attempt to treat lupus by inhibiting IL-6. Applicant argues that a skilled person would have been dissuaded from doing so on the basis of Rovin's and Wallace's direct demonstration of the ineffectiveness of treating lupus by inhibiting IL-6. 
In response, the prior art Liang clearly teaches that IL-6 monoclonal antibody inhibits autoimmune responses in a murine model of SLE and anti-IL6 mAb treatment inhibits anti-dsDNA production. Applicant argues that Liang is a preclinical study, yet the claims as written do not restrict the claimed method of treatment to human patients. In fact, the patients in Liang are mice and are encompassed in the patient population of the instant claims. Further, Wallace reports administering IL-6 monoclonal antibody PF-04236921 to human patients suffering from SLE to evaluate the efficacy of said mAB in clinical trials phase II; and Rovin evaluates the efficacy of sirukumab (CNTO 136) in human patients with active lupus nephritis (class III or IV LN) and who receive concomitant immunosuppressive therapy. Such clinical studies draw conclusions related to efficacy based on statistical significance. Patentability does not require statistically significant efficacy data in populations of patients in a method of treatment- rather, efficacy in one treating patient is enough. As such, the fact that some mAb do not show statistical significance in treating larger number of patients suffering from SLE, as in the references by Wallace and Rovin, does not diminish the teaching of Liang that IL-6 blockade treats SLE. 
 	Applicant argues (page 8, last two paragraphs) that a skilled person also would have no expectation of successfully achieving the claimed subject matter on the basis of Ruiz and Liang. Applicant argues (page 8, last paragraph) that Ruiz discloses a single example (illustrated in Figure 18 and described in paragraph [0082] and [0127]) purporting to demonstrate the inhibition of LPS-stimulated IL-6 secretion by monocytes in vitro. Ruiz does not show any in vivo effect of 2-hydroxyoleic acid on systemic IL-6 levels, whether in healthy subjects, lupus patents, or animal models of lupus. In response, Ruiz teaches that 2-hydroxyoleic acid is effective to decrease IL-6 levels. Ruiz does not show treatment of LSE with 2-hydroxyoleic acid, and does not evaluate 2-hydroxyoleic acid in an animal model of lupus.
Applicant argues (page 8, first paragraph) that a skilled person would have had no expectation of success at effecting a therapeutically meaningful, systemic inhibition IL-6 activity in vivo by administering 2- hydroxyoleic acid to a subject. Even if IL-6 inhibition were acknowledged by skilled persons as an effective treatment for lupus, a skilled person would not have had a reasonable expectation of success at treating lupus by administering 2-hydroxyoleic acid, given the absence of any showing of 2-hydroxyoleic acid on IL-6 levels in Ruiz other than inhibiting LPS-induced IL-6 expression by monocytes in vitro as opposed to IL-6 levels in vivo in a lupus patient or animal model of lupus. 
 	In response, Ruiz provides the motivation to evaluate 2-hydroxyoleic acid, a compound effective to decrease IL-6 levels, in an animal model of lupus (characterized by elevated IL-6 levels, with the expectation that 2-hydroxyoleic acid (OHOD) will inhibit IL-6 in said patients, and inhibiting IL-6 will result in treatment of SLE and reduced serum levels of anti-dsDNA autoantibody in said patients.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 	Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2011/0294883, published 1 December 2011, cited in PTO-892 of 9 March 2022), in view of Liang et al. (Immunology 2006, 119, 296-305, cited in PTO-892 of 9 March 2022).
	Ruiz (US 2011/0294883) teaches (page 8, Table 1, second fatty acid listed) that 
-hydroxy-cis-9-octadecenoic acid (abbreviation OHOD), which is the very 2-hydroxyoleic acid of the instant claims, significantly inhibited (Figure 18, bars corresponding to compound OHOD, also [0082]) the expression of the most important proinflammatory cytokines IL-6 and THF-. 
 	Thus, Ruiz teaches that 2-hydroxyoleic acid (OHOD) is a strong inhibitor of proinflammatory cytokine IL-6.
 	Ruiz teaches [0013] that the -hydroxy derivatives of cis-monounsaturated fatty acids of the invention treat, for example, inflammatory processes that result in systemic disease [0019].
	Ruiz does not teach a method of treating SLE with 2-hydroxyoleic acid (OHOD), nor does he teach that administration of OHOD reduces serum levels of anti-dsDNA autoantibody in SLE patients, as in the instant claims.

 	Liang (Immunology 2006, 119, 296-305) teaches (Abstract) that patients with SLE have elevated levels of IL-6 in serum, urine and renal glomeruli. Liang teaches that inhibiting IL-6 (by administering anti-murine IL-6 monoclonal antibody mAb) in a subject suffering from systemic lupus erythematosus (SLE) in a mouse model (NZB/W F1 mice) results in treatment of SLE and suppresses the production of anti-dsDNA autoantibody (page 299, last paragraph, Figure 3) in serum. 
Liang teaches that administration of the IL-6 mAb suppressed serum IL-6 levels (Figure 2) and prevented the development of severe kidney disease (based on histological analysis, Figure 4).
Ling does not teach inhibiting IL-6 by administering 2-hydroxyoleic acid to treat SLE, as in the instant claims.
	It would have been obvious to use a compound disclosed by Ruiz, such as 2-hydroxyoleic acid (OHOD) to treat systemic lupus erythematosus (SLE). The person of ordinary skill in the art would have used 2-hydroxyoleic acid (OHOD) to treat SLE, because Ruiz teaches that 2-hydroxyoleic acid (OHOD) is a very potent inhibitor of proinflammatory cytokine IL-6, useful to treat, for example, inflammatory processes that result in systemic disease, and Liang teaches that SLE is a disease characterized by elevated IL-6 levels in serum, urine and renal glomeruli, and Liang also teaches that inhibiting IL-6 in subjects suffering from SLE results in treatment of SLE and suppressed production of anti-dsDNA autoantibody in said subjects.
Thus, the person of ordinary skill in the art would have administered 2-hydroxyoleic acid (OHOD) to patients suffering from SLE, or lupus nephritis, with the expectation that 2-hydroxyoleic acid (OHOD) will inhibit IL-6 in said patients, and inhibiting IL-6 will result in treatment of SLE and reduced serum levels of anti-dsDNA autoantibody in said patients.
 With respect to claims 24-26, 29, 30, 33, 34, the person of ordinary skill in the art at the time the invention was made would have been motivated to co-administer 2-hydroxyoleic acid (OHOD) and a corticosteroid to SLE patients in a method of treating SLE, because each of 2-hydroxyoleic acid (OHOD) and a corticosteroid had been known to be useful in treating inflammation. Therefore, one of ordinary skill in the art would have reasonably expected that combining 2-hydroxyoleic acid (OHOD) and a corticosteroid, known to be useful for the same purpose, i.e. treating inflammation, in a method of treating SLE, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, which is a key factor in the pathogenesis of lupus, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
	As such, instant claims 21-34 are rejected as prima facie obvious. 

Conclusion
Claims 21-34 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627